Per Curiam.

Having thoroughly reviewed this record, we agree that respondent violated DR 1-102(A)(6). However, in light of the mitigating evidence, we find the sanction recommended by the panel to be the more appropriate penalty in this case. Therefore, we order that respondent be *144suspended from the practice of law in Ohio for six months, but we suspend this penalty on the condition that he satisfactorily complete an eighteen-month monitored probation period. During this period, respondent shall be subject to random and unannounced drug testing. This testing shall be undertaken at respondent’s expense. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.